Interim Decision #2091

MATTER OF NAJAR

In Deportation Proceedings
A-8953550
A-8953551
Decided by Board July 28, 1971
Respondents, natives and citizens of Mexico exempt from the labor certification requirements of section 212(a) (14) of the Immigration and Nationality Act, as amended, as the parents of U.S. citizen children, are not, by
reason of nonavailability of special immigrant visas under the Western
Hemisphere annual limitation and the need to wait some 14 months for
the assignment of numbers, "ineligible to obtain" special immigrant visas
within the meaning of section 244(f) (3) of the Act so as to qualify for
suspension of deportation.

CHARGE :
Order: Act of 1952--Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Entry
without inspection (both aliens).
ON BEHALF OF RESPONDENT: Pro se

The respondents are husband and wife. The male respondent is
60 years of age and the female respondent is 49 years of age.
Both are aliens and natives and citizens of Mexico. Both of them
last entered the United States at San Ysidro, California on or
about May 10, 1956 without having been inspected by an immigration officer. In a decision of a special inquiry officer, dated December 23, 1970, both respondents were found deportable as
charged in each order to show cause, their applications for suspension of deportation pursuant to section 244 (a) (1) of the Immigration and Nationality Act were denied, but they were
granted the privilege of voluntary departure, with an alternate
order that if they failed to depart from the United States within
two months, they shall be deported to Mexico. The special inquiry
officer has certified this matter to the Board of Immigration Appeals for final decision.
Deportability having been conceded, the only issue remaining
was whether suspension of deportation was properly denied. The

737

Interim Decision #2091
respondents have been physically present in the United States for
more than the seven years required immediately preceeding their
applications and have been, and are, persons of good moral character as required by section 244 (a) (1) of the Act. Since they en
tered the country in 1956, they have prospered as self-employed
farmers in the vicinity of Olathe, Colorado. They have eleven
children. Their four oldest children were born in Mexico and entered the United States with their parents. Seven children have
been born to the respondents in this country and these seven children are United States citizens by birth. One child is married and
the remaining ten children live at home with the respondents.
Under the provisions of section 244 (f) (3) of the Act, the provisions of section 244 (a) shall not be applicable to an alien who is
a native of any country contiguous to the United States: Provided, that the Attorney General may in his discretion agree to
the granting of suspension of deportation if such alien establishes
to the satisfaction of the Attorney General that he is ineligible to
obtain a nonquota immigrant visa. The respondents, who are natives of Mexico, fall squarely within this proviso. As parents of
United States citizen children, they are exempt from the labor
certification requirements of section 212(a) (14) of the Act. The
various grounds of ineligibility for immigrant visas are set out in
the separate paragraphs, (1) through (31), of section 212(a) of
the Act. There is no evidence in this record to demonstrate that
these respondents are ineligible under any of the aforesaid paragraphs. As of the date that the applications for suspension of deportation were submitted, the latest Visa Office Bulletin of the
Department of State showed that numbers allocated under the
Western Hemisphere limitation were for applicants with priority
fates established about fourteen months earlier. We concur with
he special inquiry officer's opinion that the nonavailability of an
mmigrant quota number under the Western Hemisphere, and the
ieed to wait some fourteen months for the assignment of a numler, is an element of extreme hardship and is to be distinguished
rom the matter of being ineligible to obtain an immigrant visa.
Since there has been no showing that the respondents herein
re ineligible to obtain a nonquota immigrant visa, the relief proided in section 244 (a) (1) of the Act is not applicable to these
espondents who are natives of the Western Hemisphere. Despite
le sympathetic circumstances of this case, we have no alternaye but to sustain the action of the special inquiry officer in deying suspension of deportation. Voluntary departure is the only
scretionary relief for which the respondents are eligible and

738

Interim Decision #2091
they were afforded two months to depart voluntarily from the
United States, a period of time which we find to be reasonable. If
a real need for additional time can be demonstrated, the application for such extension of time should be directed to the, District
Director who has sole jurisdiction under 8 CFR 244.2. Accordingly, the following order will be entered.
ORDER: it is ordered that the special inquiry officer's decision
denying the applications for suspension of deportation pursuant
to section 244 (a) (1) of the Immigration and Nationality Act be
and the same is hereby affirmed.
It is further ordered that, pursuant to the special inquiry
officer's order, the respondents be permitted to depart from the
United States voluntarily within two months from the date of
this decision or any extension beyond that time as may be
granted by the District Director ; and that, in the event of failure
so to depart, the respondents shall be deported as provided in the
special inquiry officer's order.

739

